Citation Nr: 0117055	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  93-26 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for an anxiety 
disorder, currently rated as 50 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
pulmonary histoplasmosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service from January 1961 to 
December 1963.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal of an April 1992 rating 
decision issued by the Montgomery, Alabama Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied 
increased evaluations for the appellant's psychiatric and 
pulmonary disabilities.  The Board most recently remanded the 
case, in September 1998, for additional development.  While 
the case was in appellate status, the appellant's disability 
evaluation for the anxiety disorder was increased from 30 to 
50 percent, effective March 16, 1992; however, it is presumed 
that he is seeking the maximum benefit allowed by law and 
regulation, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded." AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the RO issued a rating decision, in 
January 2001, in which the appellant's claim of entitlement 
to service connection for a pulmonary disorder, to include 
chronic obstructive pulmonary disease (COPD) and chronic 
bronchitis, claimed as secondary to the service connected 
pulmonary histoplasmosis was denied.  Because the appellant 
has apparently neither initiated nor completed the procedural 
steps necessary for the appeal of this issue, the Board has 
not included it in its consideration of the issues on appeal.

The December 1992 Statement of the Case indicates that the 
appellant's service-connected anxiety disorder has been 
evaluated under 38 C.F.R. § 4.130, which contemplates mental 
disorders.  Generally, the same rating criteria apply to all 
disorders listed under 38 C.F.R. § 4.130, including anxiety 
disorders.  However, the rating criteria that currently apply 
to mental disorders were amended effective in November 1996; 
prior to November 7, 1996, mental disorders had been 
evaluated under the provisions of 38 C.F.R. § 4.132.  
Similarly, during the pendency of this appeal, effective 
October 7, 1996, VA revised the criteria for rating the 
respiratory system, including nontuberculous diseases.  61 
Fed. Reg. 46,727 (1996).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has stated that where laws or 
regulations change after a claim has been filed or reopened 
but before the administrative or judicial appeal process is 
completed, unless Congress provides otherwise, the version of 
the law most favorable to the appellant will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1990).  Here, since the date 
of the claim is March 16, 1992, either the previous or the 
current rating criteria may apply, whichever are most 
favorable to the appellant, for his service-connected anxiety 
disorder, beginning in November 1996, and for his 
histoplasmosis disability, beginning in October 1996.  The 
appellant must be afforded review of the applicable rating 
for his anxiety disorder disability and for his 
histoplasmosis disability for all applicable periods, under 
both the old and new criteria for each disability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's psychiatric disability is currently 
manifested by chronic anxiety with irritability and emotional 
lability, difficulty sleeping, depression, problems with 
concentration and attentional deficits, circumstantial 
thinking and GAF scores on Axis V between 45 and 50.

3.  The appellant's psychiatric disability is productive of 
severe, but not totally incapacitating, impairment of social 
and industrial adaptability.  The appellant's psychiatric 
disability is productive of occupational and social 
impairment with deficiencies in most areas but not total 
occupational and social impairment.

4.  The appellant's service-connected pulmonary 
histoplasmosis has been inactive for many years and is 
presently manifested by multiple calcified granulomas in both 
hila and no objective symptoms.

5.  The appellant's histoplasmosis of the lung is not 
characterized by chronic pulmonary mycosis with minimal 
symptoms such as occasional minor hemoptysis or productive 
cough.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, the schedular criteria for an evaluation of 70 
percent, but not more, for a psychiatric disability, under 
both the regulations in effect before November 7, 1996, and 
the regulations in effect after that date, have been met.  
38 U.S.C.A. § 1155, 5107(b) (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3(a), 4, 114 
Stat. 2097-2099 (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5103A, 5107); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.126, 4.129, 4.130, 4.132, Diagnostic Code 9400 (as in 
effect prior to November 7, 1996); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.125, 4.126, 4.130 Diagnostic Code 9400 (as in 
effect after November 7, 1996).  

2.  A compensable evaluation for the appellant's 
histoplasmosis disability is not warranted at any time before 
or after October 7, 1996.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3(a), 4, 114 Stat. 2097-2099 (2000) (to be 
codified as amended at 38 U.S.C.A. §§ 5103A, 5107); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.20, 4.21, 4.97, Diagnostic 
Codes 6802, 6808 and 6821 (as in effect prior to October 7, 
1996); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.97, 
Diagnostic Code 6834 (as in effect as of October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the psychiatric and pulmonary 
disability rating claims have been properly developed and 
that no useful purpose would be served by remanding said 
issues with directions to provide further assistance to the 
appellant.  There is no indication that more recent, relevant 
medical records exist that would indicate a greater degree of 
severity with respect to these particular service-connected 
disabilities than those already of record.  The appellant was 
accorded recent VA examinations of these service-connected 
disabilities in December 1998, and June 2000.  Thus, the 
Board concludes that the evidence is sufficient for reaching 
a fair and well-reasoned decision with respect to the two 
increased rating issues on appeal and that the duty to assist 
the appellant has been satisfied.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  However, in this case, even 
though the RO did not have the benefit of the explicit 
provisions of VCAA, VA's duties with respect to the 
appellant's claim have been fulfilled.

The law essentially provides that VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the appellant in this case.  Specifically, 
the appellant was advised and notified of the evidence 
necessary to establish higher ratings for the disabilities in 
question in the Statement of the Case (SOC) issued in 
December 1992, and in the Supplemental Statement of the Case 
(SSOC) issued in April 2001.  The Board finds that the 
discussions in the rating decisions, the SOC, the SSOCs and 
RO letters sent to the appellant in effect informed him of 
the information and evidence that would needed to 
substantiate his increased rating claims and complied with 
VA's notification requirements.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the appellant's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present level of 
disability is found in the reports of the VA medical 
examinations conducted in April 1993, February 1996, March 
1996, July 1997, December 1998, and June 2000, and in the 
reports of VA outpatient treatment rendered between October 
1991 and January 1997.

I.  Psychiatric disability.

Initially the Board notes that the VA's Schedule for Rating 
Disabilities, 38 U.S.C.A. § 1155; 38 C.F.R. § 4.132 (1996) 
provides a general rating formula for psychoneurotic 
disorders, based upon the degree of incapacity or impairment. 
VA amended its regulations for rating mental disorders, 
effective November 7, 1996.  See 61 Fed. Reg. 52,695-702 
(Oct. 8, 1996) (codified at 38 C.F.R. §§ 4.125-130 (1997)).  
In this case, the RO has reviewed the issue of entitlement to 
an increased rating for the appellant's generalized anxiety 
disorder under the revised regulatory criteria prior to 
appellate consideration of this matter, and the appellant has 
received notice of the new criteria, as evidenced by the 
Supplemental Statement of the Case issued in April 2001.  The 
Board will resolve the claim under the criteria that is to 
the advantage of the appellant as per the holding in Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

According to the rating criteria that in effect prior to the 
November 1996 regulation changes, a 50 percent evaluation 
requires considerable impairment in the ability to establish 
or maintain effective and wholesome relationships with people 
and psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce considerable industrial impairment.  A 70 
percent evaluation requires severe impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce severe 
industrial impairment.  Johnson v. Brown, 7 Vet.App. 95 
(1994), held that the criteria for a 100 percent rating in 
38 C.F.R. § 4.132 Diagnostic Code 9411, are each an 
independent basis for granting a 100 percent rating.  
Therefore, if the disorder results in either (1) ". . . 
virtual isolation in the community," (2) "[t]otally 
incapacitating psychoneurotic symptoms . . .," or 
(3) "[demonstrable inability] to obtain or retain 
employment," a 100 percent schedular rating would be 
applicable.  See 38 C.F.R. § 4.132, General Rating Formula 
for Psychoneurotic Disorders.

The November 1996 regulations state that, under the General 
Rating Formula for Mental Disorders, total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, will be rated as 100 percent disabling.  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships is to be 
evaluated as 50 percent disabling.  

The appellant has been assigned a 50 percent evaluation for 
his generalized anxiety disorder psychiatric disability.  
This rating became effective in March 1992.  Under the 
provisions then in effect, this contemplates considerable 
impairment in social and industrial adaptability.  38 C.F.R. 
Part 4, Diagnostic Code 9400 (1991).

Review of the medical evidence of record reveals that the 
appellant has undergone a number of VA psychiatric 
evaluations over the years.  In April 1993, the appellant was 
found to complain of constant despair and an inability to 
cope with the routine problems of daily life.  His speech was 
spontaneous with a normal rate and rhythm; his thinking was 
goal-directed and followed a logical sequence; slight 
circumstantial thinking was exhibited; he admitted to 
frequent suicidal ideation but denied any attempts; and he 
exhibited good reality contact with intact cognitive 
functioning.  A VA social/industrial survey was conducted in 
March 1996; the appellant described himself as not being able 
to hold down a job and as easily frustrated.  The appellant 
underwent a VA psychiatric examination in February 1996; he 
complained of being continually nervous and unable to cope 
with stressors at work and within his family.  He complained 
of tenseness from a lack of concentration with resultant 
confused behavior; an inability to remember; disturbed sleep 
for many years; extreme irritability and tension when 
anxious; and an inability to make decision/good decisions.  
The objective findings revealed the appellant to have a 
labile affect, to tense up and cry easily; the appellant's 
affect was described as significantly anxious.  The 
psychiatrist stated that the appellant did not exhibit any 
thought disorder, but that, when pressured, his attention and 
concentration faltered very easily.  It was noted that the 
appellant's functional memory likely was impaired during 
times of high tension.  The examiner rendered a diagnosis of 
generalized anxiety disorder, chronic, resulting in reduction 
of flexibility and efficiency in occupational ability and 
social life.

The appellant underwent another VA psychiatric evaluation in 
December 1998.  The examiner reviewed the claims file and 
noted a history of continued significant problems with 
relationships, maintaining relationships and maintaining 
jobs.  On mental status examination, the appellant was noted 
to be anxious and fidgety.  The appellant had to continually 
be redirected because of his easy distractibility and poor 
concentration.  He was noted to remain preoccupied with his 
family problems.  The psychiatrist stated that the 
appellant's thinking was not disordered in a psychotic sense, 
but that he tended to be rather circumstantial and that he 
easily got lost in details.  The appellant's affect was 
significantly anxious.  He was ambivalent about taking 
medication; he stated that he currently took no medication.  
The VA psychiatrist rendered a diagnosis of generalized 
anxiety disorder.  A GAF score of 45-50 was assigned.

Most recently, the appellant underwent a VA psychiatric 
examination in June 2000.  He reported that he had last 
worked in February or March, and that he planned to start 
working, at least part-time, shortly.  He complained of being 
chronically irritable and frustrated since his discharge.  He 
reported being restless, easily fatigued, having periods of 
distractibility, being irritable and having muscle tension 
from worry.  On mental status examination, the appellant was 
alert and oriented times four.  His mood was worried and his 
affect was moderately anxious; the psychiatrist stated that 
the appellant seemed to breathe rather rapidly and that his 
speech was mildly fast.  He denied homicidal and suicidal 
ideation.  The appellant gave appropriate answers to 
questions; he exhibited a coherent thought process and he was 
able to focus, sustain and shift attention.  His insight and 
judgment were adequate.  The appellant's higher cognitive 
functions were intact.  The psychiatrist rendered an Axis I 
diagnosis of generalized anxiety disorder and noted on Axis 
IV that the appellant suffered stress related to some 
financial difficulties, the generalized anxiety disorder and 
decreased social functioning.  A GAF score of 49 was assigned 
on Axis V.

As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), the GAF is a scale reflecting the psychological, 
social and occupational functioning on a hypothetical 
continuum of mental health-illness and a 51-60 rating 
indicates moderate difficulty in social, occupational or 
school functioning.  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the United States Court of Veterans Appeals 
(Court) stated that a "GAF of 50 is defined as ['][s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).[']"  The DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (Fourth Edition) describes a 
41 to 50 rating as involving serious symptoms or any serious 
impairment in social, occupational or school functioning.  A 
31 to 40 rating is described as involving some impairment in 
reality testing or communication or major impairment in 
several areas such as work or school, family relations, 
judgment, thinking or mood.  The examples given included that 
of a man who avoided friends, neglected family and was unable 
to keep a job.  See 38 C.F.R. § 4.130.  The best the 
appellant's GAF score has been for the past few years is only 
50.  The recent GAF scores of 45-50 demonstrate deterioration 
in the appellant's psychiatric disability.  

Upon review of all the evidence of record, the Board 
concludes that there is enough evidence to support a 
schedular evaluation of 70 percent for the appellant's 
psychiatric disability.  The medical evidence shows that the 
appellant's psychiatric symptomatology has been severe enough 
such that the GAF scores assigned by VA psychiatrists have 
been between 45 and 50 on the two most recent examinations.  
The appellant has demonstrated significant memory, 
concentration and thought processing difficulties.  For 
example, the findings of February 1996 examination explicitly 
found significant mood disturbance, attentional deficits, and 
recent significant relationship problems.  The Board finds 
that these psychiatric symptoms, coupled with the appellant's 
GAF scores, more closely approximate a 70 percent evaluation 
under the criteria in effect prior to November 7, 1996. 

However, in light of the evidence of record and the above 
legal criteria, the Board finds that the appellant is not 
entitled to a 100 percent schedular rating.  The objective 
findings of the appellant's VA outpatient psychiatric 
treatment between 1991 and 1997, and the recent VA 
psychiatric examinations contain no evidence that the 
appellant's symptoms are so incapacitating as to border on 
gross repudiation of reality.  In each instance the appellant 
has been found to be oriented and capable of expressing 
himself in a coherent and fairly logical manner.  Although 
the appellant's symptoms, including his periods of 
depression, irritability and anxiety, are extremely 
disabling, the appellant's overall impairment from his 
psychiatric disability does not more nearly approximate the 
total social and industrial inadaptability required for the 
100 percent schedular rating.  In reaching its conclusion, 
the Board notes that, despite some significant psychiatric 
symptoms, the appellant's speech, behavior and manner are 
essentially appropriate much of the time.

In reaching this decision under these criteria, the Board has 
also considered the precedent opinion of the General Counsel 
of the VA interpreting the terms "mild," "definite," and 
"considerable."  See O.G.C. Prec. 9-93, 59 Fed. Reg. 4753 
(1994).  The Board is bound by such opinions from the General 
Counsel.  38 U.S.C.A. § 7104.  In that opinion, the term 
"mild" was defined as "of moderate strength or intensity, and 
as applied to disease, not severe or dangerous."  "Definite" 
impairment was construed to mean "distinct, unambiguous, and 
moderately large in degree."  "Considerable" was defined as 
"rather large in extent or degree." Id.

Turning to consideration of the appellant's psychiatric 
disability under the most recent criteria, the Board notes 
that the November 1996 regulations state that, under the 
General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling.  As noted above, while the 
appellant's psychiatric symptoms are significant, they do not 
more closely approximate total occupational and social 
impairment under the regulations in effect since November 
1996.  While the appellant has been noted during psychiatric 
evaluations to have a significantly anxious affect and to 
exhibit concentration/distractibility difficulties, he has 
maintained more than minimal personal hygiene, he is oriented 
to person, time and place and he does retain intact higher 
cognitive functioning.  Therefore the appellant would not be 
entitled to a higher evaluation under the new regulations.

II.  Histoplasmosis disability.

Review of the medical evidence of record reveals that the 
appellant has received outpatient medical care at VA medical 
facilities for complaints of coughing, phlegm production, 
post-nasal drip and colds/flu on numerous occasions between 
October 1991 and January 1997.  At no time during that period 
was the appellant ever diagnosed with an active 
histoplasmosis infection.  While his history of a past 
infection with histoplasmosis is reflected in the medical 
record, the diagnoses rendered between 1991 and 1997 included 
upper respiratory infection, chronic bronchitis, asthma, 
chronic sinusitis, allergic rhinitis and emphysema- but never 
histoplasmosis, pulmonary fibrosis, chronic mycosis or 
hemoptysis.  

The appellant has undergone several chest x-ray examinations 
as well.  Radiographic examination reports, dated in December 
1986, and November 1988, revealed scattered calcified 
granuloma with no other significant abnormality seen.  The 
report from a chest x-ray taken in March 1992 states that 
scattered parenchymal calcifications were demonstrated 
consistent with previous granulomatous disease with no acute 
disease shown.  The March 1994 chest x-ray report indicates 
that the radiologist compared the current results to the x-
rays taken in April 1993, and August 1990, and found no 
interval change in the calcified granulomata.  No other 
significant abnormality was seen.  Similar findings were 
noted in the x-rays taken in May 1995, and December 1995.  
March 1996 pulmonary function testing revealed a mild airflow 
obstruction in a pattern that was most consistent with 
chronic bronchitis or asthma exacerbation.  

The appellant was afforded a VA pulmonary examination in 
April 1993.  The examiner rendered an impression of history 
of pulmonary histoplasmosis, treated while in service.  The 
examiner further stated that radiographic examination showed 
multiple calcified granuloma as well as small calcified lymph 
nodes in both hila.  The examiner opined that the appearance 
of the granuloma was consistent with healed histoplasmosis or 
other granulomatous disease.  A subsequent VA pulmonary 
examination, conducted in February 1996, again showed 
radiographic evidence of numerous calcified granulomas in 
both lungs with no acute disease.  The appellant underwent 
another VA pulmonary examination in December 1998; the 
examiner stated that the chest x-ray showed bilateral diffuse 
emphysema with scattered calcified granulomas of varying 
sizes in both lungs.  A comparison was made with the chest x-
ray conducted in November 1997, and no significant 
radiographic change was observed.  The examiner rendered a 
diagnosis of chronic obstructive pulmonary disease (COPD) and 
pulmonary histoplasmosis by history.  The examiner stated 
that the histoplasmosis was inactive by x-ray.  The appellant 
most recently underwent a VA pulmonary examination in June 
2000; the examiner rendered a diagnosis of COPD, chronic 
bronchitis and history of pulmonary histoplasmosis.  The 
examiner commented that the chest x-ray showed scattered 
calcified granulomas that were consistent with inactive 
histoplasmosis infection.  In an addendum dated in November 
2000, the examiner stated that the small scattered 
calcifications did not involve enough of the lung to create 
any particular problem.

At the time of the appellant's claim for a compensable rating 
in March 1992, there was no specific diagnostic code in the 
Schedule of Ratings for histoplasmosis.  The rating schedule 
then in effect provided that active unspecified mycosis 
(fungal infection) of a lung was to be rated from 70 to 100 
percent under Code 6808.  When inactive, the residuals were 
to be rated by appropriate analogy.  38 C.F.R. § 4.97, 
Diagnostic Code 6808 (1996).  When rating by analogy, VA 
regulations provide that the unlisted disorder is to be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology, are closely analogous.  38 C.F.R. § 4.20.

The RO chose to evaluate the appellant's histoplasmosis 
disability by analogy to unspecified pneumoconiosis.  Under 
these criteria, the assignment of a 10 percent rating would 
be appropriate if the appellant's service-connected disorder 
was "definitely symptomatic with pulmonary fibrosis and 
moderate dyspnea on extended exertion."  The assignment of a 
30 percent rating would be appropriate if the appellant's 
symptoms were "moderate," with "considerable pulmonary 
fibrosis and moderate dyspnea on slight exertion, confirmed 
by pulmonary function tests."  38 C.F.R. § 4.97, Diagnostic 
Code 6802 (1996).  

The appellant's service-connected histoplasmosis disability 
is currently evaluated under 38 C.F.R. § 4.97, Diagnostic 
Code 6834 of the VA Rating Schedule, histoplasmosis of the 
lung.  As noted above in the Introduction, the schedular 
criteria for evaluating diseases of the nose and throat, 
including histoplasmosis, was revised effective October 7, 
1996.  See 61 Fed. Reg. 46,720 (1996).  Diagnostic Codes 6807 
and 6808 were eliminated from the revised criteria, which now 
provide for the evaluation of mycotic lung diseases, 
including histoplasmosis, under the General Rating Formula 
for Mycotic Disease.  That rating formula provides that a 
noncompensable evaluation is warranted for healed and 
inactive mycotic lesions, asymptomatic; a 30 percent 
evaluation is warranted when there is chronic pulmonary 
mycosis with minimal symptoms such as occasional minor 
hemoptysis or productive cough.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6834 (2000).

The Board notes that the Court has held that when a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, in VAOPGCPREC 3-2000 (2000), the VA General 
Counsel stated that when there is a change in criteria, if it 
determined by the Board that the amended regulation is more 
favorable, the new criteria may not be applied prior to the 
effective date of the change in the regulation.  Here, as the 
appellant's histoplasmosis is asymptomatic, the Board finds 
that the appellant's histoplasmosis would be evaluated as 
noncompensable under both the old and the revised versions.  
Thus, neither version is more favorable.

The threshold question is whether the appellant's pulmonary 
histoplasmosis is active or inactive.  In reviewing the 
record, it is quite evident that the fungal infection of the 
lungs has been quiescent or inactive for many years.  In 
support of this conclusion, the Board notes that there is no 
medical or other evidence on file to suggest that the 
appellant has been diagnosed with, or undergone treatment 
for, any active pulmonary histoplasmosis since service.  
Chest x-rays taken between 1988 and 2000 have consistently 
shown no active disease or increase in calcification in the 
lungs.  While the appellant has been treated for various 
subjective respiratory complaints between 1991 and 1997, the 
clinical findings were attributed to diagnoses such as 
chronic bronchitis and upper respiratory infection, but never 
to histoplasmosis.  Thus, the Board finds that the 
appellant's pulmonary histoplasmosis is currently inactive 
and has been inactive for many years.  

The Board further finds, based on the evidence of record, 
that the appellant's pulmonary histoplasmosis is not 
currently productive of any residual disability that would 
support a compensable rating.  The Board notes that the 
appellant has never been diagnosed with pulmonary fibrosis 
and that he has never complained of, or sought treatment for, 
hemoptysis.  In addition, there is no clinical evidence of 
pulmonary cavitation or dense and confluent lesions.  Even 
considering other Diagnostic Codes and specifically that for 
coccidioidomycosis (Diagnostic Code 6821), the evidence does 
not show localized pulmonary cavitation or dense and 
confluent lesions, with occasional hemoptysis or other 
indications of impaired pulmonary function due to 
histoplasmosis infection as to warrant the assignment of a 
compensable evaluation. 

Therefore, the Board finds that there is no medical evidence 
directly relating any current lung symptomatology to the 
service-connected histoplasmosis.  The Board notes that 
recent VA examinations have diagnosed a remote history of 
histoplasmosis and described the infection as healed and 
inactive.  A VA examiner stated, in November 2000, that the 
small scattered calcifications shown on the appellant's x-
rays do not involve enough of any increment of the lungs to 
create any particular problem.  Moreover, while recent 
pulmonary function tests have revealed mild obstructive 
airway disease, these findings were attributed to bronchitis 
or asthma exacerbation.  

The appellant is competent to report that of which he has 
personal knowledge- namely, what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, in the instant case, the appellant has not reported 
any symptoms that have a direct clinical relationship to his 
service-connected histoplasmosis.  In the absence of medical 
evidence classifying any objective pulmonary or lung finding 
or any subjective complaint as a manifestation of the 
appellant's service-connected history of histoplasmosis 
infection, the preponderance of the evidence is against the 
claim for a compensable evaluation for the histoplasmosis 
disability.  38 U.S.C.A. § 5107(b).  As such, the benefit of 
the doubt doctrine is not for application and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased rating of 70 percent, but not more, for the 
appellant's psychiatric disability is granted, subject to the 
law and regulations governing the award of monetary benefits.  

Entitlement to a compensable evaluation of for the 
appellant's histoplasmosis disability, under any of the 
schedular criteria in effect prior to or after October 7, 
1996, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

